     Case 2:19-cv-02306-KJM-CKD Document 34 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MORRIS CM ENTERPRISE, LLC,                        No. 2:19-cv-02306-KJM-CKD
12                       Plaintiff,                     ORDER TO RESPOND
13           v.
14    WINGSTOP FRANCHISING, LLC; and
      DOES 1 through 25, inclusive.,
15
                         Defendants.
16
      ___________________________________
17
      WINGSTOP FRANCHISING, LLC,
18
                         Counter-Claimant,
19
             v.
20
      MORRIS CM ENTERPRISE, LLC and
21    MICHAEL MORRIS,
22                      Counter-Defendants.
23

24          Presently pending before the court is defendant’s amended motion for default judgment

25   against plaintiff Morris CM Enterprise, LLC, which was set for hearing on April 15, 2020. (ECF

26   No. 30.) Pursuant to Local Rule 230(c), plaintiff was required to file an opposition or statement

27   of non-opposition to the motion no later than fourteen (14) days prior to the hearing date, i.e., by

28   April 1. Although that deadline has passed, no opposition or statement of non-opposition was
                                                        1
     Case 2:19-cv-02306-KJM-CKD Document 34 Filed 04/17/20 Page 2 of 2

 1   filed.

 2             Out of an abundance of caution, and in light of the court’s desire to resolve the action on

 3   the merits, the court provides plaintiff with one additional, final opportunity to oppose the motion.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1. Any opposition shall be filed no later than April 29, 2020, and the reply brief from

 6                     defendant, if any, is due May 6, 2020;

 7             2. Plaintiff is cautioned that failure to respond to the motion in compliance with this

 8                     order will be deemed as consent by each to a summary grant of the motion, and may

 9                     result in the imposition of a default judgment; and

10             3. Defendant shall promptly serve a copy of this order on plaintiff at its last-known

11                     address, and file a proof of service within 7 days of the same.

12   Dated: April 17, 2020
                                                            _____________________________________
13
                                                            CAROLYN K. DELANEY
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16   17.2306.default

17

18

19

20
21

22

23

24

25

26
27

28
                                                                2
